DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 2/25/2021 and 6/12/2020 has been considered as to the merits.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to disclose either singly or in combination a seating arrangement comprising: an underframe; a lower support member coupled to the underframe and including a horizontal, vertical and curved portion, wherein the curved portion extends between the horizontal and vertical portions; an upper support member coupled to the lower support member so as to define a gap there between and comprising a horizontal portion, vertical portion and curved portion extending between the horizontal and vertical portions; a forward connecting member and a rearward connecting member each extending between the horizontal portion of the lower support member and the horizontal portion of the upper support member, wherein one end of the forward connecting member is configured to rotate relative to an opposite end to move the upper support member relative to the lower support member and the gap between the lower and upper support members is free of connecting remember other than the forward and rearward connecting member.
The prior art of record fails to disclose either singly or in combination a seating arrangement comprising: an underframe; a lower support member coupled to the 
The prior are of record fails to disclose either singly or in combination a seating arrangement comprising: a horizontally extending first link member having first and second ends; a second link member at least partially spaced from the first link member; a third link member operably coupled to a first end of the first link member and the first end of the second link member and integrally formed with the second link; and a fourth link member operatively coupled to the first and second link members such that the first, second third and fourth link members form a linkage arrangement wherein a back arrangement extending upward from the first link member moves between an upright positon and a reclined position such that when a rearward force is applied against the back arrangement the second link member elastically deforms to move the first end of the first link member upward.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3649